Name: Commission Regulation (EEC) No 1187/91 of 7 May 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 387/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 91 Official Journal of the European Communities No L 115/21 COMMISSION REGULATION (EEC) No 1187/91 of 7 May 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 387/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies ('), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking (5) has provided for repackaging under certain conditions ; order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas provisions should be made for the necessary physical checks ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 625/91 (7) ; Whereas in order to ensure that beef sold is exported to the intended destination the lodging of security, as speci ­ fied in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 1 157/91 f) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 387/91 ('") should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas in view of the supply needs in the Soviet Union part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 in order to be imported into that country ; Whereas, in view of the present situation on the Soviet market and in particular of the abovementioned supply problems, the sale must be made subject to the presenta ­ tion of contracts concluded with a body acting on behalf of the Soviet Government ; whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  32 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 April 1991 ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 353, 17 . 12. 1990, p. 23 . O OJ No L 238 , 6 . 9 . 1984, p. 13 . 0 OJ No L 170 , 30 . 6 . 1987, p. 23 . f) OJ No L 241 , 13 . 9 . 1980, p. 5 . (7) OJ No L 68 , 15. 3 . 1991 , p . 29 . (*) OJ No L 55, 1 . 3 . 1988 , p . 1 . O OJ No L 112, 4. 5 . 1991 , p . 57 . ("') OJ No L 45, 19 . 2 . 1991 , p . 13 .0 OJ No L 268 , 10 . 10 . 1985, p. 14. No L 115/22 Official Journal of the European Communities 8 . 5 . 91 Commission s services, that the conditions referred to in paragraphs 5, 6 and 7 have been met. 9 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 14 May 1991 . 10 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the address given in Annex III . Article 2 1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over meat as defined in that Article shall be increased to three months. 2 . On removal from the cold stores concerned, the Commission shall ensure that the meat sold pursuant to this Regulation undergoes the necessary physical checks. 3 . The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale .  19 000 tonnes of boned beef held by the Italian inter ­ vention agency and bought in before 1 April 1991 . 2. This meat must be imported into the Soviet Union . 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85 . The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 4 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . An offer shall be valid only if :  it relates to a total minimum quantity of 10 000 tonnes expressed in product weight,  it is composed by 62,5 % of bone-in beef and 37,5 % of boneless beef, calculated in product weight,  it relates to an equal weight of forequarters and hind ­ quarters and shall contain a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the offer,  in respect of boneless beef it relates to a lot compri ­ sing all the cuts referred to in Annex II in the percen ­ tages stated therein and shall contain a single price per tonne expressed in ecus of the lot made up in this fashion ,  it is accompanied by a copy of a sales contract for a quantity of beef at least equal to the quantity applied for, concluded by the applicant with Prodintorg (2). 6 . Immediately after submitting tenders or purchase applications the operator shall send a copy hereof to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B-1049 Brussels (telex 220 37 b Agree). 7 . The highest tenderer as referred to in Article 1 0 (2) of Commission Regulation (EEC) No 21 73/79 ( ¢') is the tenderer who offers the highest weighted average price . 8 . Intervention agencies shall only conclude selling contracts upon verification, in collaboration with the Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. Article 4 In respect of , meat sold under this Regulation no export refund shall be granted . In the removal order referred to in Article 3 of Regulation (EEC) No 569/88 , the export declaration , and, where appropriate, the T 5 control copy shall be entered : 'Sin restituciÃ ³n [Reglamento (CEE) n ° 1187/91 ]; Uden restitution [Forordning (EÃF) nr. 1187/91 ]; Keine Erstattung [Verordnung (EWG) Nr. 1187/91 ]; XWpi? GTtioTpotpf) [Kavoviap-di; (EOK.) apS. 1187/91 ]; Without refund [Regulation (EEC) No 1187/91 ]; Sans restitution [RÃ ¨glement (CEE) n0 1187/91 ]; (  ) OJ No L 99, 10 . 4. 1981 , p. 38 . Senza restituzione [Regolamento (CEE) n . 1187/91 ]; Zonder restitutie [Verordening (EEG) nr. 1187/91 ]; Sem restituito [Regulamento (CEE) n ? 1187/91 ].' (2) Vvo. Prodintorg, 32-34, Smolenskai'a, Moscow, Moscou USSR, o OJ No L 251 , 5. 10 . 1979, p . 12. 8 . 5 . 91 Official Journal of the European Communities No L 115/23 Article 5 certain intervention agencies and intended for export to the Soviet Union (8!i). H OJ No L 115, 8 . 5 . 1991 , p. 21 . In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item and footnote are added : '88 . Commission Regulation (EEC) No 1187/91 of 7 May 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by Article 6 Regulation (EEC) No 387/91 is hereby repealed . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 115/24 Official Journal of the European Communities 8 . 5 . 91 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGA TO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  ( Ã Ã Ã ½Ã ¿Ã ¹ ) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en ecus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Italia  Quarti posteriori , provenienti da : categoria A, classi U, R e O  Quarti anteriori , provenienti da : categoria A, classi U, R e O  Carne disossata provenienti da : categoria A 16 000 16 000 19 000 485 485 700 (') (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II . (') Minimumpris pr. ton produkt efter fordelingen i bilag II . ( ) Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± 11 . (') Minimum price per tonne of products made up according to the percentages referred to in Annex II . (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã l'annexe II . (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell'allegato II . (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II . 8 . 5 . 91 Official Journal of the European Communities No L 115/25 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II RÃ ©partition du lot visÃ © Ã l'article 1 er paragraphe 5 quatriÃ ¨me tiret DistribuciÃ ³n del lote contemplado en el cuarto guiÃ ³n del apartado 5 del artÃ ­culo 1 RepartiÃ §Ã £o do lote referido no n? 5 , quarto travessÃ £o, do artigo 1 ? Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã ­Ã Ã ±Ã Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Fordeling af det i artikel 1 , stk. 5 , fjerde led, omhandlede parti Verdeling van de in artikel 1 , lid 5 , vierde streepje , bedoelde partij Repartition of the lot meant in the fourth subparagraph of Article 1 (5) Zusammensetzung der in Artikel 1 Absatz 5 vierter Gedankenstrich genannten Partie Composizione della partita di cui all'articolo 5 , quarto trattino Cuts TeilstÃ ¼cke Tagli Deelstukken UdskÃ ¦ringer Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Cortes Cortes DÃ ©coupes Weight percentage Gewichtsanteile Percentage del peso % van het totaalgewicht VÃ ¦gtprocent Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Percentagem ¿{o pesa Porcentaje en pesa Pourcentage du poids Roastbeef Scamone Fesa esterna Fesa interna Rumps Noce 9,3 5,7 6,6 8,6 5,5 2,3 4.5 14,1 16,8 14,5 8,9 1.6 1,6 Girello Garretto/pesce Collo/sottospalla Spalle/garretto Pancia Petto Sottospalla Collo Total lot Partie insgesamt Totale della partita Totale parti) Vareparti Vareparti i alt 100,0 % Ã £Ã Ã ½Ã ¿Ã »Ã ¿ ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lote total Lote total Lot total 8 . 5 . 91No L 115/26 Official Journal of the European Communities ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 47 49 91 Telex 61 30 03